Title: To Thomas Jefferson from Bernard Peyton, 12 March 1821
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Richd
12 Mar: 1821
Our mail from the west due last wednesday did not arive until Thursday night, after the mail for that direction was closed, consequently could not acknowledge by it the rect your favor 4th inst with the one enclosed for Dr Hosack—I lost no time in procuring a check for $40 made payable to W. J. Coffee, & enclosing it in a letter to him, under cover the one to Dr Hosack, as you directed.Your request in your letter that I will make an immediate remittance to Messrs: Leroy & Bayard of New York, but do not state the amount—consequently have been unable to comply, but I wrote them stating the fact, & to say, that the remittance would be made so soon as I heard from you again.The Books you wished I have procured, & send them under cover herewith, which I wish safe to hand.Several of the drafts you advise of having drawn, have been presented & paid, & also one to Leitch for $1348 47/100 without advice—when the balance appear they shall be honord.The explanation you give of your affairs was quite unnecessary for me, & I beg you will not think that my wish for security for my endorsations for you proceeded from the slightest doubt of your ability to pay four times the amount of your debts, or from an idea that you would permit an endorser to suffer the slightest loss or inconvenience—I assure you nothing was farther from me, but I tho’t it best to guard against any possible circumstance  which you could not control, particularly as I have lately had some serious lessons on this score, as you know:—my confidence in you is unlimited, & my desire to serve you is not exceeded by any one, as I shall be happy in every occasion of With sincere regard Dr Sir Yours very TruelyBernard Peyton